Title: To Thomas Jefferson from Henry Knox, 22 November 1793
From: Knox, Henry
To: Jefferson, Thomas



My dear Sir
Philadelphia 22 Nov 1793.

General Stewart declines accepting the Appointment of Inspector for the port of Philadelphia and would have done the same with the naval office had it been offered to him. He says that he made the application at the instance of his father in Law, who is now convinced that the accepstance of the office would injure his commercial pursuits.
I enclose you a letter from the Governor of Maryland, enclosing the copy of A deposition relatively to the capture of the brigs Cunningham and Pilgrim. I am my dear Sir respectfully your humble Servant

H Knox

